Citation Nr: 1812292	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to June 1989, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus.  See November 2011 VA Examination at 10.  The Veteran has competently and credibly testified that he exposed to loud noises from artillery and other weapons during service.  This is corroborated by the fact that the Veteran's military occupation specialty is listed as "Field Artillery Officer."  See DD-214.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current tinnitus, and his in-service noise exposure.

The Board finds that the evidence, including the Veteran's competent and credible testimony shows that the Veteran's tinnitus initially began during service and has been recurrent since.  See September 2016 Hearing Transcript at 7.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for bilateral hearing loss.  While the evidence of record does not establish that the Veteran has hearing loss for VA purposes, the Veteran has expressed that his hearing has gotten worse since his last VA examination in November 2011.  See 38 C.F.R. § 3.385; see also September 2016 Hearing Transcript at 4.  As the Veteran has stated that his hearing loss as worsened since his last VA examination, he must be afforded a new VA examination to determine if he has hearing loss for VA purposes, and if so, whether that hearing loss is due to service.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his bilateral hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for the appropriate VA examination to determine the current nature, onset and likely etiology of his bilateral hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination report must describe the functional effects of the Veteran's hearing loss.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to service, to include recognized exposure to noise from artillery.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4. Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


